DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 12-15 and 18 stand rejected under Section 112(a).  Claims 14, 15, and 18 stand rejected under Section 112(b).  Claims 12-15 and 18 stand objected to.  Claims 1-11, 16, and 17 were previously canceled.
Applicants amended claims 12, 14, and 18, canceled claim 15, and added new claims 19-23.  Applicants argue that the amendments place the application in condition for allowance.  The Office issued a restriction requirement on January 11, 2022, and applicants elected claims 20-23 with traverse in a response filed March 9, 2022.   
Applicant's election with traverse of claims 20-23 in the reply filed on March 9, 2022 is acknowledged.  The traversal is on the ground(s) that the species does not present a serious search burden.  This is not found persuasive because the use of the temporary carrier structure involves searching for this specific feature in what is already a broad set of prior art.  Because the claims require this different feature, the search required a different approach and given the expanse of prior art in both H01L and H05K classes, a search for both mutually exclusive features presented an undue burden.  For these reasons, the Office required applicants to select between one of the mutually exclusive species.
The requirement is still deemed proper and is therefore made FINAL.
 As a preliminary matter, the previously noted objections and Section 112 rejections are addressed. 
Turning first to the claim objections: Applicants removed the underlining from the comma in claim 12 and argue that because the problem is no longer present in the current amendment, that the objection should be withdrawn.  As for claim 14, applicants have deleted the claim language that formed the basis for the rejection.  The claim objections are withdrawn.
Section 112(a) rejections: Applicants’ amendment to claim 12 addresses the previously noted Section 112(a) rejection and is accepted and entered.  No new matter has been added.  The Section 112(a) rejection is withdrawn.
Section 112(b) rejections: Applicants’ amendment to claim 14 addresses the previously noted Section 112(b) rejection and is accepted.  No new matter has been added.  The Section 112(b) rejection is withdrawn.
Applicants’ amendments have introduced new bases for Section 112(b) rejections, as noted below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: This claim requires that the carrier structure and redistribution arrangement be provided below the core structure and the through passage cavity, and then requires that after the carrier structure has been formed below the core structure and the integrated circuit component, that the redistribution layer be formed at least partially within the carrier structure.   The claim language is unclear because the claim suggests that the carrier structure and redistribution arrangement are provided together, and then requires that the redistribution arrangement be provided in the carrier structure after the carrier structure has been formed.  Because the claim language is confusing, claim 20 is rejected as indefinite.
Claims 21-23 are rejected for depending from rejected claim 20.
Regarding claim 21, which depends from claim 20: This claim requires that providing the core structure includes forming a structure metal layer along a first surface of the core structure.  However, the claim does not define the location of the first surface.  Because the location of the first surface of the core structure is unclear, claim 21 is rejected as indefinite.
Claim 22 is rejected for depending from claim 21.
Regarding claim 22, which depends from 21: This claim requires that providing the core structure includes forming a structure metal layer along a second surface of the core structure opposed to the first surface.  However, the claim does not define the location of the first or second surface.  Because the location of these surfaces of the core structure is unclear, claim 22 is rejected as indefinite.
Regarding claim 23, which depends from claim 20: This claim is directed to the details of the redistribution arrangement.  However, claim 20 also defines some of the specifics of the redistribution arrangement, including the formation of the redistribution arrangement within the carrier structure and directly below the polyimide layer.  This raises a question as to whether the requirements of claim 23 further define claim 20’s requirements or whether claim 23’s limitations is in addition to claim 20’s requirements.  Because the claim is unclear, claim 23 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sunohara, U.S. Pat. Pub. No. 2009/0242107, Figures 10A-18B, and further in view of Fillion, U.S. Pat. No. 5,353,498, Figures 2(a), 2(b), and 1(a)-1(e).

Sunohara, Figures 10A-12D:

    PNG
    media_image1.png
    450
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    416
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    466
    609
    media_image3.png
    Greyscale





Sunohara, Figures 13A-14D:

    PNG
    media_image4.png
    471
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    441
    621
    media_image5.png
    Greyscale




Sunohara Figures 15A-16D:

    PNG
    media_image6.png
    461
    592
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    452
    588
    media_image7.png
    Greyscale



Sunohara Figures 17A-18B:

    PNG
    media_image8.png
    608
    469
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    603
    443
    media_image9.png
    Greyscale

Fillion, Figures 2(a), 2(b):

    PNG
    media_image10.png
    213
    634
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    211
    635
    media_image11.png
    Greyscale

Fillion, Figures 1(a)-1(e):

    PNG
    media_image12.png
    264
    766
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    215
    737
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    149
    615
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    178
    658
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    653
    media_image16.png
    Greyscale

Regarding claim 10: Sunohara Figures 10A-18B disclose a method for manufacturing a semiconductor chip package, the method comprising: providing a core structure (30) having a through passage cavity (35) formed therein; forming a temporary carrier structure (70) at a lower surface of the core structure (30); placing semiconductor chip component (20) in the cavity (35), the semiconductor chip component (20) comprising a lower structured metal layer (22) protruding from a lower surface of the semiconductor chip component (20), such that the lower surface of the semiconductor chip component (20) is directly attached to the temporary carrier structure (70) and the lower structured metal layer (22) of the semiconductor chip component (20) is embedded in the temporary carrier structure (70); forming an at least partially electrically insulating cover structure (37) over the core structure (30) and the semiconductor chip component (20), after forming the cover structure (37) over the core structure (30) and the semiconductor chip component (20), removing the temporary carrier structure (70) from the core structure (30) and the semiconductor chip component (30), and providing an at least partially electrically insulating carrier structure (38, 39) and an electrically conducting redistribution arrangement (45, 46) below the core structure (30) and the through passage cavity (35), wherein the carrier structure (38, 39) is formed below the core structure (30) and the semiconductor chip component (20); wherein, after the carrier structure (38, 39) has been formed below the core structure (30) and the semiconductor chip component (20), forming the redistribution arrangement (45, 46) at least partially within the carrier structure (38, 39).  Sunohara specification ¶¶ 89-145.  Sunohara does not disclose that the carrier structure comprises at least a polyimide layer and an adhesive layer.  Sunohara also does not disclose that the semiconductor chip component (20) is an integrated circuit component.
Fillion Figures 2(a), 2(b), and 1(a)-1(e) disclose a method for forming an integrated circuit package, the method comprising placing an integrated circuit component (14) on a temporary carrier (10, 12a, 12b), the integrated circuit component (14) comprising a lower structured metal layer (15) protruding from a lower surface of the integrated circuit component (14), such that the lower surface of the integrated circuit component (14) is directly attached to the temporary carrier structure (10, 12a, 12b) and the lower structured metal layer (15) of the integrated circuit component (14) is embedded in the temporary carrier structure (10, 12a, 12b); forming an at least partially electrically insulating cover structure (24) over the integrated circuit component (14), after forming the cover structure (24) over the integrated circuit component (14), removing the temporary carrier structure (10, 12a, 12b) from the integrated circuit component (14), and providing an at least partially electrically insulating carrier structure (13a, 13b) and an electrically conducting redistribution arrangement (32) below the package, wherein the carrier structure (13a, 13b) comprises at least a polyimide layer (13b) and an adhesive layer (13a), wherein the carrier structure (13a, 13b) is formed below the integrated circuit component (14); wherein, after the carrier structure (13a, 13b) has been formed below the integrated circuit component (14), forming the redistribution arrangement (32) at least partially within the carrier structure (13a, 13b).  Fillion specification, col. 8, ll. 50-69; col. 4, l. 65 – col. 8, l. 49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Sunohara method to include the missing claimed steps from Fillion because the modification would have involved a selection of a known method based on its suitability for its intended use.  Furthermore, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the polyimide (12b) layer as the polymer film (13b) layer, because Fillion describes layer (12b) as a polymer layer and because the modification would have involved a selection of a known material based on its suitability for its intended use—build-up layers.  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sunohara and Fillion, and further in view of Kwon, U.S. Pat. Pub. No. 2015/0187742, Figures 5-18.
Kwon, Figures 5-12:

    PNG
    media_image17.png
    82
    445
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    113
    445
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    140
    447
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    140
    448
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    148
    449
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    162
    455
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    170
    455
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    145
    450
    media_image24.png
    Greyscale


Kwon, Figures 13-18:

    PNG
    media_image25.png
    176
    449
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    186
    454
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    155
    448
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    163
    455
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    200
    456
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    173
    466
    media_image30.png
    Greyscale

Regarding claim 21, which depends from claim 20: The combination does not disclose that providing a core structure (30) comprises forming a structured metal layer along a first surface of the core structure (30).  
Kwon Figures 5-18, directed to similar subject matter, see generally Kwon specification ¶¶ 81-101, discloses providing a core structure (110) comprises forming a forming a structured metal layer (122) along a first surface of the core structure (110).  Id. ¶ 84.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Kwon wiring design because the modification would have involved a selection of a known method based on its suitability for its intended use.
Regarding claim 22, which depends from claim 21: Kwon Figures 5-18 discloses providing a core structure (110) comprises forming a structured metal layer (124) along a second surface of the core structure (110) opposed to the first surface.  Id. 
Regarding claim 23, which depends from claim 20: The combination discloses that the redistribution arrangement comprises at least two conductor structures (45, 46) each having a first conductor element extending through the carrier structure (38) and electrically contacting one contact element of at least two contact elements of the integrated circuit component; but does not disclose a second conductor element being formed below the carrier structure, wherein at least a part of the second conductor element is configured for electrically contacting the redistribution arrangement with external circuitry, wherein a first spacing between the two contact elements is smaller than a second spacing between the two second conductor elements.
Kwon Figures 5-18, directed to similar subject matter, see generally Kwon specification ¶¶ 81-101, discloses the redistribution arrangement comprises at least two conductor structures (154, 160) each having a first conductor element (154) extending through the carrier structure (152) and electrically contacting one contact element (132) of at least two contact elements (132) of the semiconductor chip (130) and a second conductor element (160) being formed below the carrier structure (152), wherein at least a part of the second conductor element (160) is configured for electrically contacting the redistribution arrangement (154) with external circuitry, wherein a first spacing between the two contact elements (132) is smaller than a second spacing between the two second conductor elements (outermost solder balls (160)).  Id. ¶¶ 88, 96, 101.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Kwon wiring design because the modification would have involved a selection of a known method based on its suitability for its intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897